                     UNITED STATES DISTRICT COURT       j
                     EASTERN DISTRICT OF VIRGINIA       }   '
                                                                JUN 2 7 2019
                            Norfolk Division


JAVONTE SMITH ET AL.,


                 Plaintiffs,

V.                                                Civil No. 2:18cv589


SCHOOL BOARD OF THE CITY
OF CHESAPEAKE ET AL.,


                 Defendants.




                           OPINION AND ORDER


       This matter is before the Court on a Motion to Dismiss by

defendants School Board of the City of Chesapeake, Naomi Dunbar,

Dawn    Cyr,   Freddie   Spellman,   James   Roberts,   and     Jeff   Bunn

(collectively "Defendants"), pursuant to Federal Rule of Civil

Procedure 12(b)(6), ECF No. 5, and a Motion for Leave to File an

Amended Complaint by plaintiffs Javonte Smith and Lavone Smith

(collectively "Plaintiffs"), pursuant to Federal Rule of Civil

Procedure 15(a)(2), ECF No. 23.       After examining the briefs and

the record, the Court determines that oral argument is unnecessary

because the facts and legal contentions are adequately presented,

and oral argument would not aid in the decisional process. Fed. R.

Civ. P. 78(b); E.D. Va. Loc. R. 7(J).          Thus, the Court DENIES

Defendants' request for a hearing.

       For the reasons stated below. Defendants' Motion to Dismiss

Plaintiffs' claim under 42 U.S.C. § 1983 is GRANTED and Plaintiffs'
remaining state law claims are REMANDED to the Circuit Court for

the City of Chesapeake.

                 I. FACTUAL AND PROCEDURAL BACKGROUND^


                             A. Factual Background

      On May 11, 2016, plaintiff Javonte Smith C'Javonte") (who was

seventeen    years     old    at    the     time)   and   other   students   were

participating in a game known as "Sharks & Minnows" ("Game") during

their physical education class at Indian River High School ("Indian

River"), a public school operated by defendant School Board of the

City of Chesapeake ("Board").             Compl. HH 2, 16, ECF No. 1-2.      The

Game was a version of tag that involved students acting as "sharks"

chasing other students acting as "minnows" as they sprinted from

one end of the basketball court in the gymnasium to the other.

Id.     16-17.    During the Game, Javonte acting as a "minnow" was

sprinting to one end of the court to avoid being tagged by a

student acting as a "shark." Id. H 21.               In an effort to slow and

stop himself once he reached the end, Javonte extended his arms

toward a wall of the gymnasium, ultimately making physical contact

with the wall.         Id.         21-22.     The impact caused serious and

permanent injuries to both of Javonte's wrists. Id.                  21, 29, 31.




^ The facts recited here come from the Complaint and are assumed true only to
decide the motion to dismiss. The facts stated here are not factual findings
for any purpose other than consideration of the pending motion.      See Erickson
V. Pardus, 551 U.S. 89, 94 (2007) ("[Wjhen ruling on a defendant's motion to
dismiss, a judge must accept as true all of the factual allegations contained
in the complaint.").
In addition to the pain and suffering caused by the injuries.

Plaintiffs     allege    that       Javonte    is     now    unable     to    perform

occupational tasks that he could have otherwise performed and is,

thus, permanently impaired in his earning capacity.                      Id. H 31.

Additionally, Plaintiffs allege that Javonte's father, plaintiff

Lavone    Smith   C'Lavone"),       incurred    and   will    continue       to   incur

medical expenses on behalf of Javonte. Id. H 14.

        Defendant Naomi Dunbar ("Dunbar"), the Principal of Indian

River at the time of the incident, had direct and supervisory

duties to protect the bodily integrity of the students, including

Javonte,    and   to    set   and    follow    school       policies.    Id.      f    8.

Defendants Dawn Cyr C'Cyr") (a physical education teacher at Indian

River), Freddie Spellman (''Spellman") (Indian River's Athletic

Director),    James     Roberts      (the     Superintendent      of     Chesapeake

Schools), and C. Jeff Bunn (the Chairman of the Chesapeake School

Board) were also charged with protecting the bodily integrity of

the students, including Javonte.              Id. U 9-12.      On the day of the

incident.    Plaintiffs allege         that Javonte         was under the         care,

custody, and control of all of the Defendants.                  Id. f 13.         Prior

to the incident, the Defendants had actual and/or constructive

notice that the Game posed a risk of injury for students and that

the Game had, in fact, led to student injuries in the past.                           Id.

H 17.    Moreover, the Defendants knew or should have known that, on

the day of the incident, the Game would have been more dangerous
due to the number of students playing.         Id.     Despite Defendants'

knowledge of the danger and the highly foreseeable risk of injury,

and despite the fact that they had discussed banning the Game,

none of the Defendants terminated the Game or banned it on the day

of Javonte's accident, leading to the series of events described

above.      Id. 17, 20.

                           B. Procedural Background

      Plaintiffs filed suit pursuant to 42 U.S.C. § 1983 against

Defendants in the Circuit Court for the City of Chesapeake alleging

that Defendants violated Javonte's fundamental right to bodily

integrity. Notice of Removal, ECF No. 1.            Defendants then removed

the suit to this Court, asserting that federal jurisdiction was

appropriate under 28 U.S.C. § 1331 because Plaintiffs' claim arises

under federal law.        Id.   Defendants next filed the instant motion


and the accompanying brief in support.          Defs. Mot., ECF No. 5;

Defs. Br., ECF No. 6.        After the Court granted two motions for an

extension of time. Orders Granting Mot. for Extension, ECF Nos.

17, 20, Plaintiffs filed a response. Pis. Resp., ECF No. 21.

Defendants then replied.        Defs. Reply, ECF No. 22.

      After Defendants filed their reply. Plaintiffs filed a Motion

for Leave to File an Amended Complaint, an accompanying brief in

support, and a Proposed Amended Complaint.           Pis. Mot. for Amended

Compl., ECF No. 23; Pis. Br., ECF No. 24; Prop. Amend. Compl., ECF

No.   25.      Following    Plaintiffs'   request    for   leave   to   amend.
Defendants filed a request for a hearing, Defs. Request, ECF No.

26, and a brief in opposition to Plaintiffs' motion for leave to

amend, Defs. Br. in 0pp., ECF No. 27.              Having been fully briefed

this matter is now ripe for review.

                              II. LEGAL STANDARD


     The Rule 12(b)(6) standard of review permits dismissal when

a complaint fails "to state a claim upon which relief can be

granted."      Fed. R. Civ. P. 12(b)(6).       A complaint fails to state

a claim if it does not allege "enough facts to state a claim to

relief that is plausible on its face."         Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007),       Though a complaint need not be detailed,

the "[f]actual allegations must be enough to raise a right to

relief above the speculative level."          Id. at 555; see Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

     A motion to dismiss tests the sufficiency of a complaint

without resolving factual disputes, and a district court "'must

accept as true all of the factual allegations contained in the

complaint' and 'draw all reasonable inferences in favor of the

plaintiff.'"     Kensington Volunteer Fire Dep't v. Montgomery Cty.,

684 F.3d 462, 467 (4th Cir. 2012) (quoting E.I, du Pont de Nemours

& Co. V. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

Although the truth of the facts alleged is presumed, district

courts are not bound by the "legal conclusions drawn from the

facts"   and    "need   not   accept   as   true    unwarranted   inferences.
unreasonable conclusions, or arguments."     E. Shore Mkts., Inc. v.

Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir. 2000); see Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 555).       ''Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice."      Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555).     In order to survive a motion

to dismiss under Rule 12(b)(6), "a complaint must include 'more

than       an     unadorned,     the-defendant-unlawfully-hainned-me

accusation.'"    Johnson v. Am. Towers, LLC, 781 F.3d 693, 709 (4th

Cir. 2015) (quoting Iqbal, 556 U.S. at 678).

                            III. ANALYSIS


                        A. Section 1983 Claim


                 1. Basis for the Section 1983 Claim


       Under 42 U.S.C. § 1983, a plaintiff may pursue a private right

of action if a person, acting under color of state law, deprives

the plaintiff of rights secured by the United States Constitution

or conferred by a law of the United States. Wahi v. Charleston

Area Medical Center, Inc., 562 F.3d 599, 615 (4th Cir. 2009).

Section 1983 states, in relevant part:

       Every person who, under color of any statute, ordinance,
       regulation, custom, or usage, of any State or Territory
       or the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or other
       person   within   the  jurisdiction    thereof  to   the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity,
       or other proper proceeding for redress . . . .
42 U.S.C. § 1983.     Plaintiffs' § 1983 claim is brought pursuant to

Javonte's right to bodily integrity, which has been recognized as

a liberty interest under the Fourteenth Amendment.             See Meeker v.

Edmundson, 415 F.3d 317, 323-24 (4th Cir. 2005).         Plaintiffs argue

that   Javonte's    constitutional   right    to   bodily   integrity    was

violated when Defendants allowed him and his classmates to play

the Game because Defendants were deliberately indifferent to the

risk of injury.

       The   Fourteenth Amendment to   the   United   States    Constitution


provides that a state shall not "deprive any person of life,

liberty, or property, without due process of law."              U.S. Const,

amend. XIV, § 1.     This clause recognizes two distinct categories

of rights - procedural rights and substantive rights.            See, e.g.,

Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

While procedural due process simply guarantees fair procedures

(typically notice and opportunity to be heard), Mora v. City of

Gaithersburg, 519 F.3d 216, 230 (4th Cir. 2008), substantive due

process protections guard against "state action so arbitraiy and

irrational, so unjustified by any circumstance or governmental

interest, as to be literally incapable of avoidance by any pre-

deprivation procedural protections or of adequate rectification by

any post-deprivation state remedies."         Rucker v. Harford Cnty.,

946 F.2d 278, 281 (4th Cir. 1991).     Plaintiffs' claim falls within

the substantive due process category.
       "The Fourteenth Amendment's Due Process Clause protects a set

of    interests     -    life,    liberty,       and    property      -    that    are    also

protected by state tort law.             Together with § 1983, then, there is

some risk of the Clause supplanting state tort law in almost any

suit alleging that a local official has caused harm."                             Waybright,

528 F.3d at 204.         The Supreme Court has therefore taken a cautious

approach to such claims.              Id.   In distinguishing between actions

that rise to the level of a constitutional injury and those that

are   more   akin       to a state      tort action,         the   Supreme        Court    has

observed that the Clause, at its core, "combats 'arbitrary action'

of government." Id. (quoting County of Sacramento v. Lewis, 523

U.S. 833, 845 (1998)).            It does not apply to ordinary governmental

neglect,     bad    policy       or   inaction,        but   rather       "only    the    most

egregious official conduct can be said to be arbitrary in the

constitutional sense."            Id. (citation omitted).

       This standard is high because "[i]n case after case, the

Supreme Court has . . . spurned any approach to the Fourteenth

Amendment that would make it 'a font of tort law to be superimposed

upon whatever systems may already be administered by the States.'"

Id. (quoting Paul v. Davis, 424 U.S. 693, 701 (1976)).                            "[T]he due

process guarantee does not entail a body of constitutional law

imposing liability whenever someone cloaked with state authority

causes   harm," Lewis, 523 U.S.              at 848, and           therefore, the Due

Process Clause should not be "interpreted to impose federal duties

                                             8
that are analogous to those traditionally imposed by state tort

law."   Collins v. City of Harker Heights, 503 U.S. 115, 128 (1992).

     As    the    Fourth       Circuit       noted    in    Waybright,     two   guiding

principles       can    be    gleaned    from        Supreme     Court    jurisprudence

regarding the reach of the Due Process Clause.                     First, meritorious

due process claims are those that ''involv[e] a certain sense of

constitutional magnitude."               Waybright, 528 F.3d at 204.                 Since

''applying the Clause to the ordinary run of governmental neglect,

inaction, and bad policy would diminish it," the courts should

apply the Due Process Clause to cases that involve "'only the most

egregious official conduct.'"                 Id. (quoting Lewis, 523 U.S. at

846).     Second, the Fourth Circuit notes that every extension of

the Due Process Clause necessarily implicates a "concern for the

authority of state governments over areas traditionally assigned

to state law."         Id. at 205.        "[D]ecisions about how to allocate

resources in state government 'involve a host of policy choices

that must be made by locally elected representatives, rather than

by federal judges interpreting the basic charter of Government for

the entire country.'"              Id. (quoting Collins, 503 U.S. at 129).

     In    light       of    these    principles,          the   Fourth    Circuit     has

repeatedly held that conduct that is "wrong enough to register on

a due process scale" is conduct that "'shocks the conscience,' and

nothing    less."           Id.;    accord    Patten,      274   F.3d     at   834   ("The

substantive component of the due process clause protects against
only the most egregious, arbitrary governmental conduct-that is,

conduct   that   can    be   said    to    'shock[]     the   conscience.'").

Defendants argue that Plaintiffs fail to state a constitutional

due process claim under § 1983 because the alleged conduct cannot

be said to "shock the conscience."


                             2. Degree of Fault

     Determining whether conduct shocks the conscience turns on

the degree of fault on the part of the actor imposing the harm.

Waybright, 528 F.3d at 205.      The Fourth Circuit has held that fault

can generally be classified into three broad categories for due

process     purposes.   First,      "negligently        inflicted   harm"   is

"categorically    beneath     the    threshold     of    constitutional     due

process."    Id. (quoting Lewis, 523 U.S. at 849).            Second, conduct

that falls between negligent and intentional conduct, "may have

constitutional implications, but only in special circumstances."

Id. (emphasis added).        Third, the type of conduct that is most

likely to have due process implications because it shocks the

conscience is conduct "intended to injure in some way xinjustifiable

by any government interest." Id. Therefore, in order to determine

whether a Due Process Clause violation has been plausibly alleged,

the Court must classify the nature of the conduct asserted by

Plaintiffs.




                                      10
                                   a. Negligence

      Since the Fourth Circuit has unequivocally stated that the

first category of fault, negligently inflicted hazm, does not rise

to the level of a constitutional due process violation, the Court

need not address any claims that could be classified as mere

negligence on the part of the Defendants.                  Plaintiffs' Complaint

alleges, in part, that there was a due process violation because

Defendants acted "negligently" and "carelessly," Compl. t 23,

which does not rise to the level of a constitutional violation.


                           b. Intentional Conduct


      Although the Court would normally next consider the second

category    of    fault,   asking        whether   there    are   allegations     of

culpability falling between negligence and intentional conduct

that constitute "special circumstances," it will first examine the

third category of fault to determine whether the Plaintiffs have

alleged the conduct that most often amounts to a substantive due

process violation: intentional conduct.               In this category, "the

general rule is that the action must have been 'intended to injure

in some way unjustifiable by any government interest.'" Waybright,

528 F.3d at 205. (quoting Lewis, 523 U.S. at 849).                    For example,

in   the   school    context,      the    Fourth   Circuit    held    a    complaint

sufficiently alleged a substantive due process claim where it

alleged    that     the    coach    of     a   high   school      wrestling    team

"deliberately       and   intentionally        instituted    .    .   .   unprovoked

                                          11
beatings" of a student on the team.              Meeker, 415 F.3d at 318-19,

321.


       Here, Plaintiffs' Complaint fails to plausibly allege any

conduct   done   with     the   intent   to    injure      Javonte.     Rather,     the

Complaint alleges that Defendants acted with "reckless disregard

of substantial risks of danger and harm."                   Compl. H 25 (emphasis

added).     Thus,   Plaintiffs have           not alleged a substantive due

process claim based on intentional conduct.

                          c. Special Circumstances

       Because Plaintiff has failed to allege a violation under the

third category of fault, the Court must turn to the second, or

middle,    ground   of     culpability    -     culpability         "following     from

something more than negligence but less than intentional conduct,"

Waybriqht, 528 F.3d at 205 - to determine if the facts alleged in

this case fall within "special circumstances" such that they shock

the    conscience   and    implicate     the    Due    Process      Clause.      Gross

negligence or recklessness alone are not sufficient.                          The Due

Process    Clause   is     only    implicated         if    gross     negligence    or

recklessness     occur    in "special         circumstances."          Id.    (quoting

Lewis, 523 U.S. at 849); Patten, 274 F.3d at 834 (quoting Lewis,

523 U.S. at 849).         Courts have found that special circumstances

exist where there is either a "special relationship" or a "state-

created danger."     Waybright, 528 F.3d at 207.




                                         12
     In analyzing whether these special circumstances exist, the

Fourth Circuit has cautioned against an overreaching application

of the Due Process Clause.       Since the "Fourteenth Amendment's Due


Process Clause protects a set of interests - life, liberty, and

property - that are also protected by state tort law[,] . .

courts should exercise 'judicial self-restraint' and 'utmost care'

in novel sxibstantive due process cases."       Id. at 204.    As a result,

there is a "strong presumption that § 1983 due process claims which

overlap   state   tort   law   should   be   rejected   and   the   case,   if

diversity is lacking, sent to state court."         Id. at 205 (emphasis

added).   After all, "[t]he Fourteenth Amendment is a part of a

Constitution generally designed to allocate governing authority

among the Branches of the Federal Government and between that

Government and the States, and to secure certain individual rights

against both State and Federal Government."         Daniels v. Williams,

474 U.S. 327, 332 (1986).      Therefore, "[w]hen dealing with a claim

that such a document creates a right . . . to sue a government

official" for conduct such as that asserted here, "we must never

forget, that it is a constitution we are expounding," and this

"Constitution deals with the large concerns of the governors and

the governed, but it does not purport to supplant traditional tort

law in laying down rules of conduct to regulate liability for

injuries that attend living together in society." Id. (quoting




                                    13
McCulloch V.    Maryland, 17 U.S.            316, 407 (1819))         (emphasis     in

original).

                          i. Special Relationship

     The Fourth Circuit has recognized that a special circumstance

can arise where there is a "special relationship."                   Waybright, 528

F.Sd at 207.        When the state is in a special relationship with a

private individual, "it acquires a duty to act on that individual's

behalf   and   its    failures   to    act    are    measured   on    a   deliberate


indifference standard" - which may result in a finding of a due

process violation.       Id. (emphasis added).

     A   "'special      relationship'        is   all   but   synonymous     with   a

custodial relationship." Id. (citing Deshaney v. Winnebago Cnty.

Dep't of     Soc.    Servs.,   489    U.S.    189,   199-200    (1989)).      As    an

example, "that is why a conscious disregard of the rights of

prisoners, pretrial detainees, and committed mental patients have

traditionally been examined for deliberate indifference."                          Id.

This requirement that a state affirmatively act for the safety of

a private individual in these contexts is grounded in the premise

that by taking custody of a person, the state has denied that

individual the opportunity to provide for his own needs.                   According

to the Supreme Court,

     when the State by the affirmative exercise of its power
     so restrains an individual's liberty that it renders him
     unable to care for himself, and at the same time fails
     to provide for his basic human needs - e. g., food,
     clothing, shelter, medical care, and reasonable safety

                                        14
     - it transgresses the substantive limits on state action
     set by . . . the Due Process Clause.

Deshaney, 489 U.S. at 200.          The Fourth Circuit has held that this

type of special relationship based on custody only comes about in

a       factual         situation         similar       to       ^'incarceration,

institutionalization, or the like."                 Finder v. Johnson, 54 F.3d

1169, 1175 (4th Cir. 1995) (en banc).                 The affirmative duty to

protect does not arise merely "from the State's knowledge of the

individual's predicament or from its expressions of intent to help

him, but from the limitation which it has imposed on his freedom

to act on his own behalf."            Id. (quoting Deshaney, 489 U.S. at

200).

     Here,      Plaintiffs    appear      to   be    relying    on   the   special

relationship theory because they claim that Defendants acted with

"'deliberate      indifference'      to    Javonte's    'safety'     and   'bodily

integrity'" while he was under Defendants' "care, control and

custody" as a student at the school.                  Compl. UK 13, 23.       The

question here is whether Defendants, by the scope of their role in

relation   to     the   school,     are   in   a    special    relationship   with

Plaintiff,   a student, that is custodial like                  incarceration or

institutionalization.




                                          15
     The relationship between Javonte and Defendants is grounded

in Virginia's school attendance statute.^             Despite the fact that

Virginia's school attendance laws impose some limit on a student's

freedom   to   act on    his   own   behalf,   the   Fourth   Circuit,   in an

unpublished decision, has joined other circuits in finding that

such a relationship between the school and the student does not

create    a    special    relationship      sufficient    to    trigger    the

substantive protections of the Due Process Clause. See Stevenson

V. Martin Cnty. Bd. Of Educ., 3 F. App'x 25, 31 {4th Cir. 2001)

cert, denied, 534 U.S. 821 (2001) (unpublished) (holding that since

"[a]ttending school is not the equivalent of incarceration or

institutionalization," there is no special relationship formed

between a student and a public school that implicates the Due

Process Clause); see also D.R. v. Middle Bucks Area Vocational

Technical Sch., 972 F.2d 1364, 1373 (3d Cir. 1992); Doe by Doe v.

Hillsboro Indep. Sch. Dist., 113 F.3d 1412, 1415 (5th Cir. 1997);

McQueen v. Beecher Cmty. Schs., 433 F.3d 460, 464 n.4 (6th Cir.

2006); J.O. V. Alton Cmty. Unit Sch. Dist. 11, 909 F.2d 267, 272-

73 (7th Cir. 1990); Lee v. Pine Bluff. Sch. Dist., 472 F.3d 1026,




2 According to the Code of Virginia, "[elxcept as otherwise provided in this
article, every parent, guardian, or other person in the Commonwealth having
control or charge of any child who will have reached the fifth birthday . . .
shall . . . cause such child to attend a public school or a private,
denominational, or parochial school or have such child taught by a tutor or
teacher of qualifications prescribed by the Board of Education and approved by
the division superintendent, or provide for home instruction of such child . .
.    Va. Code. Ann. § 22.1-254.

                                       16
1030 (8th Cir. 2007); Maldonado v. Josey, 975 F.2d 121, 733 (10th

Cir. 1992); B.M.H. v. School Bd. Of City of Chesapeake, 833 F.

Supp. 560, 571 (E.D. Va. 1993) ("Even if public schools have some

duty under state law to protect students, that is not enough to

place the affirmative burdens of             the     Fourteenth Amendment Due

Process Clause upon teachers, principals, and administrators to

protect each child from possible harm by third parties.") -

      Therefore, since no "special relationship" exists in this

context,   the   Defendants     have   not   committed      a   substantive     due

process violation by acting with "deliberate indifference" and

failing to protect Javonte from harm allegedly caused by their

failure to ban the Game from gym class.                 However, the analysis

does not end here because the          Court must next determine whether


the   Defendants'   conduct     amounts     to   a    substantive   due   process

violation as a state-created danger.

                        ii. State-Created Danger^

      Under the state-created danger doctrine, "[w]hen the state

itself creates the dangerous situation that resulted in a victim's

injury,    the   absence   of   a   custodial        relationship   may   not   be

dispositive."     Finder, 54 F.3d at 1177.              "At some point on the




^Although the Fourth Circuit has recognized the existence of the state-created
danger doctrine, it has not, to this Court's knowledge, been faced with a set
of facts justifying its application.   See Turner v. Thomas, 313 F. Supp. 3d
704, 715-16 (W.D. Va. 2018) ("Ultimately, the Fourth Circuit has never issued
a published opinion finding a successful 'state-created danger' claim.").


                                       17
spectrum between action and inaction, the state's conduct may

implicate it in the harm caused . . .         Id. at 1175.   "In such

instances, the state is not merely accused of a failure to act; it

becomes much more akin to an actor itself directly causing harm to

the injured party."   Id. at 1177.   In those situations, even though

there is no "custodial relationship" between the state and the

injured private individual, the state's conduct creates in it a

duty to protect the private individual from hamn.     Id.

     The Fourth Circuit has recently held that "to establish § 1983

liability based on a state-created danger theory, a plaintiff must

show that the state actor created or increased the risk of private

danger, and did so directly through affirmative acts, not merely

through inaction or omission." Doe v. Rosa, 795 F.3d 429, 439 (4th

Cir. 2015) (emphasis added); accord Robinson v. Lioi, 536 F. App'x

340, 343-44 (4th Cir. 2013) ("[T]he state-created danger exception

is a narrow one and . . . for the doctrine to apply, there must be

affirmative action, not inaction, on the part of the State which

creates or increases the risk that the plaintiff will be harmed by

a private actor.") (emphasis added).         Such factual scenarios

subject governmental entities to claims that are tantamount to a

claim that the state "directly caused harm to the plaintiff."

Finder, 54 F.3d at 1176 n.*.

     Here, Plaintiffs' § 1983 claim is only based on Defendants'

alleged "deliberate indifference" to Javonte's bodily integrity.

                                 18
Notably,    the    Fourth   Circuit     has   recognized    that "apart from

situations involving custody, the Supreme Court has never applied

a   deliberate     indifference       standard   merely    because   the   State

created a danger that resulted in harm."                Slaughter v. Mayor of

Baltimore, 682 F,3d 317, 321 (4th Cir. 2012) (emphasis added).

Thus, Plaintiffs' allegations appear insufficient to support a

claim    under    the   state-created    danger doctrine.          However, for

clarity, the Court conducts an analysis of the state-created danger

doctrine on these facts.


                             (a). School Setting

      First, the Court addresses substantive due process and state-

created danger in the school setting.             In Waybright, the Fourth

Circuit was faced with the question of whether a Plaintiff could

prevail on a substantive due process theory when injured in a

state-operated workplace.         Waybright, 528 F.3d at 207 (quoting

Rivas V. City of Passaic, 365 F.3d 181, 194 (3d Cir. 2004)).                  The

Fourth Circuit noted "that due process does not impose a duty on

municipalities to provide their employees with a safe workplace or

warn them against risks of harm (although state tort law may)."

Id.   Even though the facts in Waybright dealt solely with the state

acting as an employer, the Fourth Circuit expressed concern for

any     theory    of    substantive    due    process     rights   that    "would

potentially set up a federal question whenever an accident happens

during activities sponsored by the state."              Id. at 208. The Court

                                        19
stated that if substantive due process rights were to extend to

accidents happening during state sponsored activities, federal

authority might well be injected '^into public school playground

incidents, football (or even ballet) practice sessions, and class

field trips . . .               Id. {emphasis added).        Such an extension of

due process rights was not palatable to the Fourth Circuit because

it    would    lead   to    a    "displacement of        state     law   with federal

policies" of a magnitude that "would be difficult to overstate."

Id.    Therefore, relying on the Supreme Court's decision in Collins

V. City of Harker Heights, the Fourth Circuit observed in Waybright

that the Due Process Clause of the United States Constitution does


not impose a duty on municipalities to provide their students with

a safe environment - whether on a "playground," "football" field,

or on a "class field trip[]."                Id. (citing Collins, 503 U.S. at

129).

       The Fourth Circuit expanded on this statement, stating that

       Sometimes      practice      is    demanding      because     games    are
       demanding, and training is demanding because jobs are
       demanding, and how best to conduct these sessions can
       rarely    be   the       focus   of   a    constitutional     claim.   To
       transform ordinary mishaps into constitutional questions
       would    not   only      bring    them     into   federal    court    more
       frequently. Because Congress and the federal judiciary
       often set the ground rules for those claims in terms of
       scope of immunity, availability of punitive damages,
       award of attorneys' fees, and the like, the displacement
       of state law with federal policies would be difficult to
       overstate.




                                             20
Id. (emphasis added).            By using the word "rarely," the court

recognized that injury caused at the hands of school actors can in

some limited circumstances be the subject of a due process claim.

For   example,       when   conduct    on   the   part   of   the   school   or    its

employees       is    intended    to    injure,       such    conduct    implicates

substantive due process protections.                 See, e.g.. Meeker, 415 F.3d

at 323-24 (finding an actionable substantive due process claim

where a coach intentionally caused a student on the team to be

physically beaten as a punishment).

      A   few   courts      outside   the   Fourth    Circuit   have   extended    the


state-created        danger doctrine        to recreational      contexts.        See,

e.g., Mann v. Palmerton Area Sch. Dist., 872 F.3d 165, 172 (3d

Cir. 2017) (finding a viable state-created danger claim where a

pxiblic school football coach instructed a student to continue

playing despite the fact that the student was showing signs of a

concussion); Hall v. Martin, No. 17-523, 2017 U.S. Dist. LEXIS

121099, at *7-9 (W.D. Pa. Aug. 2, 2017) (holding that a plaintiff

adequately alleged a substantive due process claim under the state-

created danger doctrine where the plaintiff was hit with a hockey

puck during floor hockey in gym class and alleged the gym teacher

created the danger by allowing students to play floor hockey

without protective gear after encouraging the students to play the

game like they were playing regular hockey); B.D. v. Downingtown

Area Sch. Dist., No. 15-6375, 2016 U.S. Dist. LEXIS 80317, at *13

                                            21
(E.D. Pa. June 20, 2016) (finding a state-created danger where

school     track    coaches    instructed      students    to   run   a   course   that


intersected with the knowledge it had caused injuries in the past).

However, courts in other circuits have declined to apply the state-

created danger doctrine in analogous contexts.                     See, e.g., Moore

V. Willis Indep. Sch. Dist., 233 F.3d 871, 875 (5th Cir. 2000)

(finding no constitutional violation where a gym teacher made a

student do 100 squats as a form of corporal punishment); Dorsey v.

Pueblo Sch. Dist. 60, 140 F. Supp. 3d 1102, 1118-19, 1121-22 (D.

Colo. 2015).        For example, in Dorsey, the student plaintiff had a

medical     condition     and    was    not   allowed     to    participate   in    any

activity that could compromise her physical condition.                        Dorsey,

140   F.    Supp.    3d   at    1108.     The    plaintiff      was   instructed     to

participate in a human pyramid in gym class, became dizzy, and

fell off the pyramid onto the floor where there was no mat to

cushion her fall.          Id.    As a result, the plaintiff suffered an

injury.     Id.     The Court found that there was no substantive due

process violation.         Id. at 1118-22.        Specifically, with regard to

the state-created danger doctrine, the district court found that

the defendants did not engage in an ''affirmative act" that would

implicate the doctrine because the complaint alleged inaction in

the face of danger and, even if the defendants had engaged in an

affirmative act, their conduct did not "shock the conscience."

Id. at 1119, 1121-22.


                                          22
       As stated, in this Circuit, the Court of Appeals has expressly

cautioned against extending the state-created danger theory to

playgrounds, sports team practices, and field trips.                          Waybright,

528    F.3d   at    208.      Thus,    the       Court    finds    the    case     law   of

jurisdictions that dismissed analogous claims more aligned with

Fourth Circuit guidance. In particular, the Court finds Dorsey

persuasive.        Even though the plaintiff in Dorsey was instructed to

participate in the gym class activity, the district court found

that    there      was   no   affirmative        act     on   behalf     of   Defendants


sufficient to implicate due process concerns. Dorsey, 140 F. Supp.

3d at 1121-22.           Here, Plaintiffs do not allege any affirmative

act.     They do not even allege who, if anyone, instructed the

students to play the Game.            Rather, Plaintiffs' claims are based

on a failure to act: Defendants' collective failure to ''ban" the


Game    and   allow      it   to   continue.           This   is   not    a   sufficient


affirmative act necessary to implicate the state-created danger

doctrine. Moreover, as Defendants argue. Plaintiffs' allegations

fail to attribute any specific acts to the Defendants other than

those   imposed on them            by the    nature      of   their    role   in   school

operations, let alone any affirmative acts.                    Therefore, the state-

created danger doctrine does not extend to the facts alleged.                        This

conclusion is further justified by the Court's next two additional

considerations.




                                            23
                    (b). Interactions with State Tort Law

       Second, the type of injury that occurred in the present case

is one      which is      also    within    the      realm   of    state    tort law.      In

Waybright, the Fourth Circuit considered such a scenario.                              There

it stated that "[t]he Fourteenth Amendment's Due Process Clause

protects a set of interests - life, liberty, and property - that

are also protected by state tort law."                           Waybright, 528 F.3d at

204.        As a result, if the Due Process Clause and § 1983 are

construed      too    broadly,         "there        is   some    risk      of   the   Clause

supplanting state tort law in almost any suit alleging that a local

official has caused harm."                Id.        The Supreme Court has coxmseled

that the Fourteenth Amendment should not be "'a font of tort law


to     be    superimposed         upon     whatever        systems       may     already   be

administered by the States.'" Id. (quoting Paul, 424 U.S. at 701).

That is because "decisions about how to allocate resources in state

government 'involve a host of policy choices that must be made by

locally elected representatives, rather than by federal judges

interpreting        the    basic       charter       of   Government for         the   entire

country.'"      Id. at 205 (quoting Collins, 503 U.S. at 129).                          Given

the    admonition     from       the    Fourth       Circuit and      the    Supreme    Court

regarding the Due Process Clause's interplay with state tort law,

this Court is extremely hesitant to extend the state-created danger

doctrine deeper into the realm of state tort law by applying it to

incidents      of    unintentional         harm       caused     by   the    alleged    gross

                                                24
negligence of school employees - a realm where the doctrine has

not been applied historically in this Circuit.             This cautionary

approach is especially appropriate in light of this Court's third

consideration.


          (c). Judicial Self-Restraint and Utmost Care

     Third, the Fourth Circuit has often counseled that ''courts

should exercise 'judicial self-restraint' and 'utmost care' in

novel substantive due process cases."        Id.

     [C]ourts must be "reluctant to expand the concept of
     substantive  due   process  because  guideposts  for
     responsible decision-making in this uncharted area are
     scarce and open-ended," which means that the courts must
     "exercise the utmost care whenever we are asked to break
     new ground in this field, lest the liberty protected by
     the Due Process Clause be subtly transformed into the
     policy preferences of [judges]

Hawkins v. Freeman, 195 F.3d 732, 738 (4th Cir. 1999) (internal

citations omitted) (second alteration in original).             Applying the

state-created    danger   doctrine    in   the   context   of    an   alleged

unintentional harm caused by school officials during gym class

would be a novel substantive due process claim.            Therefore, the

Court has treaded cautiously in detemnining whether to so extend

the doctrine.    As mentioned previously, in the Waybright opinion,

the Fourth Circuit cautioned against inserting "federal authority

into public school playground incidents, football (or even ballet)

practice sessions, and class field trips . . . ."           Waybright, 528

F.3d at 208.    If this Court were to apply the state-created danger


                                     25
doctrine to the facts alleged in the Complaint, it essentially

would be allowing the type of claim that the Fourth Circuit

counseled against in Waybright. As a result, the Court, exercising

judicial self-restraint, concludes that the state-created danger

doctrine does not apply on the facts alleged here.

  3. Plaintiffs Fail to Allege a Substantive Due Process Claim

     In    the    present     case,     the    Plaintiffs    have      alleged    that

Javonte's right to bodily integrity was violated where school

officials and employees, with knowledge that the Game was dangerous

and caused injuries in the past, allowed students to play the Game

during    gym    class.       Plaintiffs       indicate   that   Defendants       were

deliberately indifferent to Javonte's safety because they had

discussed banning the Game but permitted Javonte and his classmates

to play the Game anyway.              Since the Court held above that the

state-created danger doctrine does not apply to such situations,

a ''special circumstance," under which Plaintiffs can assert a

plausible siibstantive due process claim, does not exist in this

case.      Moreover,      since    the    "special     relationship"      doctrine,

requiring the state to affirmatively protect those in its custody,

is also inapplicable to the present case, there are no "special

circumstances"        warranting    the    application      of   the    Due   Process

Clause    to    the    "middle    ground"      of   culpability.        Lastly,    the

Plaintiffs      have    not   alleged     intentional     conduct      "intended    to

injure."    Id. at 205.       Thus, Plaintiffs have not alleged enough to

                                          26
show that Defendants' conduct of allowing students to play a game

of tag in gym class ^^shocks the conscience" in this context.          As

a result, Defendants' Motion to Dismiss Plaintiffs' § 1983 claim,

which asserts a substantive due process violation, is GRANTED for

failure to state a claim.


   4. Alternative Grounds for Dismissal of Section 1983 Claim

     In addition to their arguments that the Plaintiffs failed to

adequately allege facts that satisfied the substantive due process

standard.   Defendants    assert   a   few   alternative   arguments   for

dismissal of Plaintiffs' claim under 42 U.S.C. § 1983.            First,

Defendants argue that the claims against the Board should be

dismissed because the allegations do not allege enough to establish

municipal liability.      Second, Defendants argue that the § 1983

claims against Naomi Dunbar, Dawn Cyr, Freddie Spellman, James

Roberts, and C. Jeff Bunn (the "Individual Defendants") should be

dismissed because (1) the claims against them in their official

capacity are duplicative of the claims against the Board, (2)

Plaintiffs fail to state a claim against them in their individual

capacity, and (3) they are entitled to qualified immunity for the

claims   against   them   in   their    individual   capacity.    Third,

Defendants argue that the § 1983 claims filed by Lavone should be

dismissed for lack of standing.        In light of the Court's decision

to dismiss Plaintiffs' § 1983 claim in its entirety against all

Defendants for failure to state a claim, the Court declines to

                                   27
address      these       alternative     arguments       because     doing       so    is

unnecessary.


                                5. Leave to Amend


  Plaintiffs        have     filed   a   motion    for    leave    to    amend     their

complaint.         The Proposed Amended Complaint only modifies the

Complaint by specifically identifying the state tort law claims.

Prop. Amend. Compl. KH 27-42, ECF No. 25. It does not modify the

allegations        involving     the     alleged     substantive         due     process

violation.         Additionally, based on the Court's finding that a

substantive due process claim should not extend to this context,

allowing another amendment to remedy the deficiencies of                              the

Proposed Amended Complaint would be futile.                 Therefore, the Court

DENIES Plaintiffs' motion for leave to amend the Complaint to the

extent it seeks to amend the substantive due process violation

claim.


                     B. Remaining Claims Under State Law

      Plaintiffs' Complaint includes what appear to be claims that

arise under state tort law but are not labeled as such.                        Compl. HH

14,   23,    28,    32    (asserting     that     Defendants      were    negligent).

Plaintiffs' Proposed Amended Complaint specifically alleges state

law claims against all of the Defendants for simple negligence and

gross negligence.          Prop. Amend. Compl. HH 27-42.            Given that the

federal     claims    have    been   dismissed,     the    Court    must       determine




                                          28
whether to continue to exercise supplemental jurisdiction over the

state law claims, or remand the case to state court.

        According   to   28   U.S.C.   §    1367,    discussing      supplemental

jurisdiction of the United States District Courts,

      in any civil action of which the district courts have
      original jurisdiction, the district courts shall have
      supplemental jurisdiction over all other claims that are
      so related to claims in the action within such original
      jurisdiction that they form part of the same case or
      controversy under Article III of the United States
        Constitution.


28   U.S.C.    § 1367(a).      However,    subsection     (c)   of   that statute

states    that    ''[t]he   district   courts       may   decline    to   exercise

supplemental jurisdiction over a claim under subsection (a) if .

. . the district court has dismissed all claims over which it has


original      jurisdiction."      28   U.S.C    §    1367(c).        "[U]nder   the

authority of 28 U.S.C. § 1367(c), authorizing a federal court to

decline to exercise supplemental jurisdiction, a district court

has inherent power to dismiss the case or, in cases removed from

State    court, to remand,       provided the conditions set forth in

§ 1367(c) for declining to exercise supplemental jurisdiction have

been met."       Hinson v. Norwest Fin. S.C., Inc., 239 F.3d 611, 617

(4th Cir. 2001).      In making the determination regarding whether to

retain jurisdiction, the         Fourth Circuit has         held that section

1367(c) provides the trial court with "wide latitude in determining

whether or not to retain jurisdiction over state claims when all




                                       29
federal claims have been extinguished."         Shanaghan v. Cahill, 58

F.3d 106, 110 (4th Cir. 1995).

      In exercising this discretion, the Court must consider the

"convenience and fairness to the parties, the existence of any

underlying issues of federal policy, comity, and considerations of

judicial economy."     Id.    In the present case, it would not be

prohibitively inconvenient for the parties if the case was remanded

to state court.     The Plaintiff initially chose state court as a

forum. Moreover, since one of the primary bases for the Court's

cautious approach to its substantive due process analysis above

was a respect for state tort law, it seems logical to allow the

state courts to address the issues of simple negligence and gross

negligence. Additionally, given the fact that there are no federal

issues remaining, the Virginia state courts are particularly well-

suited to address all the remaining non-federal issues.            Lastly,

since the case is at a relatively early stage in the litigation,

with discovery yet to commence, it would not offend notions of

judicial economy to remand the case to the original state court

from which it was removed.      Consequently, the Court REMANDS the

case to the Circuit Court for the City of Chesapeake.

      As noted. Plaintiffs request leave to amend their Complaint

to   specifically   allege   state   law   claims.   The   Court   DENIES

Plaintiffs' motion for leave to amend because Plaintiffs assert




                                     30
that the original complaint was sufficient, an issue that is now

properly left to the state court to decide on remand.

                           IV. CONCLUSION


       Based on the foregoing analysis, the Court GRANTS Defendants'

Motion to Dismiss the § 1983 claim in Plaintiffs' Complaint, and

REMANDS the remaining state law claims to the Circuit Court for

the City of Chesapeake for such further proceedings as it may deem

appropriate.   The Clerk is DIRECTED to send a copy of this Opinion

and Order to all counsel of record.


       IT IS SO ORDERED.




                                               /s/i
                                            Mark S. Davis
                                 CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
June     , 2019




                                 31
